DETAILED ACTION
This action is in response to the amendment filed 1/21/2021.
Claims 1, 4-10, and 12-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Examiner’s Note
Claim 6 currently recites “wherein the touch direction….” And is dependent upon claim 5.  As the limitation of “a touch direction” of claim 5 has been cancelled, the examiner believes the corresponding limitation of claim 6 to be an unintentional oversight.
 

Response to Arguments
Applicant’s arguments, see amendment, filed 11/6/2020, with respect to the rejection(s) of claim(s) 1-3, 7-12, and 15-17 under 35 U.S.C. 102(a)(2) as being unpatentable over Glassman in view of Mujkic, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee.

Double Patenting
The previous rejections of Claims 1-17 on the ground of nonstatutory double patenting are hereby withdrawn due to applicant’s Terminal Disclaimer filed 1/21/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2012/0316984), in view of Mujkic (US 2011/0260964), in view of Lee et al. (US 2014/0370938), hereinafter Lee.

As per claim 1, Glassman teaches the following:
a control device, (see Fig. 1, 20), comprising: 
a display, (see Fig. 1, 60); 
an input device configured to receive user inputs, the input device comprising a touch panel integrally provided on the display, (See paragraph [0044], “touch pad display 60”); 
a communicator configured to communicate with an electric device, (see Fig. 1, 73); and 
in response to an input being received on an upper portion of a screen displayed on the display, a controller configured to control the display to display notification information on a quick panel window on a part of a first screen, the notification information comprising information corresponding to a change in an operation state of the electric device.  As Glassman shows in Fig. 16, 1602, and corresponding [0068], a notification alert may be shown in response to an operation state change, where the interface shown in Fig. 16A is interpreted as a “quick panel window” as a panel is shown for each connected device, and 
identify a touch direction of a touch of the quick panel window based on a touch signal received by the touch panel as a user input, when the identified touch direction is a direction changing from a first position to a second position control the display to change the first screen to a second screen.  As Glassman shows in the transition from Figs. 16A to 16B, upon a user selecting the alert 1602, an alert window 1606 is displayed; and 
when the identified touch direction is a direction changing from the second position to the first position, control the display to change the first screen to a third screen.  As Glassman shows in Fig. 19, 1908, screens may be switched in two 
wherein the second screen is one of a chatting screen for inputting and displaying a conversation with the electric device, a control screen for controlling the electric device, or a service screen for receiving a service for the electric device as the second screen.  As Glassman shows in Fig. 19, 1904, a possible screen associated with a selected device may present the associated device status, or device “health”, along with service suggestions, which is interpreted as a “service screen”, and 
wherein the third screen is one of the chatting screen, the control screen, or the service screen, and the third screen is a screen different from the second screen.  As Glassman shows in Fig. 23, a possible screen associated with a selected device may provide direct controls over the device, which is interpreted as a “control screen”.
However, Glassman does not explicitly teach of displaying notification information in response to an input on an upper portion of the screen.  Mujkic teaches of a method of displaying notifications, (see abstract), where a notification bar, (see Fig. 8, 300b), is displayed at the top of a screen.  Mujkic further teaches in the flow chart of Fig. 10, step 435, a determination is made to whether a touch input is made in the focus of said notification bar.  Mujkic then shows a content presentation in response to this notification interaction in Fig. 11, where an application generating said notification is brought into focus.  Upon the modification of Glassman in view of Mujkic, the device manager of Glassman would present notifications in the notification bar of Mujkic.  One of ordinary skill would have been motivated to have made such modification because as Mujkic teaches in paragraph [0002], applications were well known at the time to present 
While Glassman teaches of the notifications panel (Fig. 16A) and two of the screens listed in applicant’s limitations (“service screen” of Fig. 19 and “control screen” of Fig. 23), Glassman does not explicitly teach of presenting the different screens in response to different directional touch inputs with the notification.  In a similar field of endeavor, Lee teaches in the abstract of allowing a user to interact with notifications.  As Lee shows in Fig. 19, a notification 910 may be associated with a message and different screens may be associated with the notification, such as a view screen 151-2 of Fig. 10 and the reply screen 151-1 of Fig. 10.  As Lee further shows in Fig. 12A, and corresponding paragraph [0170], these associated screens may be accessed through the user touching the notification and dragging the touch in a specific direction.  It would have been obvious to one of ordinary skill in the art at the time that application was filed to have modified the navigation between associated screens of Glassman with the directional touch dragging of Lee.  One of ordinary skill would have been motivated to have made such modification because such directional screen selection would benefit a user of Glassman in not requiring the user to individually select icons to navigate between screens.  Furthermore, Glassman teaches of the use of bi-directional screen switching in Fig. 19, 1908.

Regarding claim 5, modified Glassman teaches the device of claim 4 as described above.  As discussed above, while Glassman teaches of switching between home, chatting, service, and control screens, Glassman does not explicitly teach of switching between said screens based upon a direction of a swipe or a “touch type”.  As Lee shows in Fig. 12A, and corresponding paragraph [0170], these associated screens may be accessed through the user touching the notification and dragging the touch in a specific direction, where applicant’s “touch type” is interpreted as being a touch and drag in a specific direction.  Upon the modification of the screen of Glassman with the directional touch input of Lee, one of ordinary skill would arrive at:  identify touch information of one of a touch position or a touch type of the touch of the quick panel window based on the touch signal, and control the display of the second screen based on the identified touch information.  
It would have been obvious to one of ordinary skill in the art at the time that application was filed to have modified the navigation between associated screens of Glassman with the directional touch dragging of Lee.  One of ordinary skill would have been motivated to have made such modification because such directional screen selection would benefit a user of Glassman in not requiring the user to individually select icons to navigate between screens.  Furthermore, Glassman teaches of the use of bi-directional screen switching in Fig. 19, 1908.
Further see Glassman Fig. 21, 2110.

	Regarding claim 6, modified Glassman teaches the device of claim 5 as described above.  Glassman further teaches the following:
the touch position comprises the message region and the button region.  As Glassman teaches with regard to Fig. 16A, a user may select (touch) an icon for a device to manage said device, or an alert to view alert details (message region).
However, as described above, Glassman does not explicitly teach of switching between said screens based upon a direction of a swipe.  Lee teaches the following:
	wherein, the touch type comprises a tap and a long tap divided based on time touched, and wherein the touch direction comprises a sliding direction.  As Lee shows in Fig. 12A, and corresponding paragraph [0170], these associated screens may be accessed through the user touching the notification and dragging the touch in a specific direction.
It would have been obvious to one of ordinary skill in the art at the time that application was filed to have modified the navigation between associated screens of Glassman with the directional touch dragging of Lee.  One of ordinary skill would have been motivated to have made such modification because such directional screen selection would benefit a user of Glassman in not requiring the user to individually select icons to navigate between screens.  Furthermore, Glassman teaches of the use of bi-directional screen switching in Fig. 19, 1908.
Further see Glassman paragraph [0069], where a touch and hold, followed by directional dragging is taught.



Regarding claim 7, Glassman teaches the device of claim 1 as described above.  Glassman further teaches the following:
the controller if further configured to control the display to display information corresponding to at least one of an update, an error, or a management period of the electric device in the quick panel window.  As Glassman shows in Fig. 24, 2402, a possible alert is that of an unbalanced load in a washing machine (error).

Regarding claim 8, Glassman teaches the device of claim 1 as described above.  Glassman further teaches the following:
the controller is further configured to determine whether the operation state of the electrical device is changed while an application for controlling the electrical device is not executed.  As Glassman shows in the screens of Fig. 12, an alert may be displayed on the device list 1200 while a device screen is not displayed (not executed).

Regarding claim 9, Glassman teaches the device of claim 1 as described above.  Glassman further teaches the following:
the controller is further configured to control transmission of a signal corresponding to an operation command for the electric device based on the user input received by the input device.  As Glassman teaches in paragraphs [0064], and corresponding Fig. 12, 1206, commands selected by the user are utilized for remote operation of a device, i.e. transmitted.  

As per claim 10, Glassman teaches the following:
a control device, (see Fig. 1, 20), comprising: 
a display, (see Fig. 1, 60); 
an input device configured to receive user input, the input device comprising a touch panel integrally provided on the display, (See paragraph [0044], “touch pad display 60”); 
a communicator configured to communicate with an electric device, (see Fig. 1, 73); and
 a controller configured to:
in response to an input being received on an upper portion of a screen displayed on the display, control the display to display notification information on a quick panel window on a part of a first screen, the notification information comprising information corresponding to an operation state of the electric device.  As may be seen in Fig. 12, Glassman shows a “quick panel display” with notification information corresponding to operation states of various electric devices, 
in response to a user input being received by the input device, control the electric device to change the operation state of the electric device.  As Glassman teaches in paragraphs [0064], and corresponding Fig. 12, 1206, commands selected by the user are utilized for remote operation of a device, i.e. changing the operation state of the device.
identify a touch direction of a touch of the quick panel window based on a touch signal received by the touch panel as the user input.  As Glassman shows in the transition from Figs. 16A to 16B, upon a user selecting the alert 1602, an alert window 1606 is displayed, 
.  As Glassman shows in Fig. 19, 1908, screens may be switched in two directions, thus going from a first screen (center) to a second or third screen (left or right), and 
when the identified touch direction is a direction changing from the second position to the first position, control the display to change the first screen to a third screen.  As Glassman shows in Fig. 19, 1908, screens may be switched in two directions, thus going from a first screen (center) to a second or third screen (left or right), 
wherein the second screen is one of a chatting screen for inputting and displaying a conversation with the electric device, a control screen for controlling the electric device, or a service screen for receiving a service for the electric device as the second screen.  As Glassman shows in Fig. 19, 1904, a possible screen associated with a selected device may present the associated device status, or device “health”, along with service suggestions, which is interpreted as a “service screen”, and 
wherein the third screen is one of the chatting screen, the control screen, or the service screen, and the third screen is a screen different from the second screen.  As Glassman shows in Fig. 23, a possible screen associated with a selected device may provide direct controls over the device, which is interpreted as a “control screen”.
However, Glassman does not explicitly teach of displaying notification information in response to an input on an upper portion of the screen.  Mujkic teaches of a method of displaying notifications, (see abstract), where a notification bar, (see Fig. 8, 300b), is displayed at the top of a screen.  Mujkic further teaches in the flow chart of Fig. 
While Glassman teaches of the notifications panel (Fig. 16A) and two of the screens listed in applicant’s limitations (“service screen” of Fig. 19 and “control screen” of Fig. 23), Glassman does not explicitly teach of presenting the different screens in response to different directional touch inputs with the notification.  In a similar field of endeavor, Lee teaches in the abstract of allowing a user to interact with notifications.  As Lee shows in Fig. 19, a notification 910 may be associated with a message and different screens may be associated with the notification, such as a view screen 151-2 of Fig. 10 and the reply screen 151-1 of Fig. 10.  As Lee further shows in Fig. 12A, and corresponding paragraph [0170], these associated screens may be accessed through the user touching the notification and dragging the touch in a specific direction.  It would have been obvious to one of ordinary skill in the art at the time that application was filed to have modified the navigation between associated screens of Glassman with the directional touch dragging of Lee.  One of ordinary skill would have been motivated to 

Regarding claim 12, modified Glassman teaches the device of claim 10 as described above.  Glassman further teaches the following:
the quick panel window comprises a button region displaying buttons for receiving operation commands for the electric device, and wherein the controller is further configured to, in response to one of the buttons in the button region being touched, control transmission of an operation command corresponding to the touched button.  As Glassman shows in Fig. 17A, certain panels may present controls to the user, such as buttons associated with a thermostat.  Glassman teaches in paragraph [0072], with regard to Fig. 23, that these buttons are functional to adjust thermostat device settings.

Regarding claim 14, modified Glassman teaches the device of claim 12 as described above.  Glassman further teaches the following:
the quick panel window further comprises a message region displaying the notification information.  As Glassman shows in Fig. 16A, a panel of the panel view has a region to display a message regarding the corresponding device.
While Glassman teaches of switching between home, chatting, service, and control screens, Glassman does not explicitly teach of switching between said screens 
wherein the controller is further configured to:
identify touch information of one of a touch position or a touch type of a touch of the message region based on the touch signal, and control the display to display one of th chatting screen, the control scree, or the service screen.  
It would have been obvious to one of ordinary skill in the art at the time that application was filed to have modified the navigation between associated screens of Glassman with the directional touch dragging of Lee.  One of ordinary skill would have been motivated to have made such modification because such directional screen selection would benefit a user of Glassman in not requiring the user to individually select icons to navigate between screens.  Furthermore, Glassman teaches of the use of bi-directional screen switching in Fig. 19, 1908.
Further see Glassman Fig. 21, 2110.

Regarding claim 15, Glassman teaches the device of claim 10 as described above.  Glassman further teaches the following:
in response to the change in the operation state of the electric device, control the display to display information on operation commands for changing the operation state 

Regarding claim 16, Glassman teaches the device of claim 10 as described above.  Glassman further teaches the following:
control the display to display information corresponding to at least one of an update, an error, or a management period of the electric device in the quick panel window.  As Glassman shows in Fig. 24, 2402, a possible alert is that of an unbalanced load in a washing machine (error).  

Regarding claim 17, Glassman teaches the device of claim 10 as described above.  Glassman further teaches the following:
determine whether the operation state of the electrical device is changed while an application for controlling the electrical device is not being executed.  As Glassman shows in the screens of Fig. 12, an alert may be displayed on the device list 1200 while a device screen is not displayed (not executed).  

Regarding claim 18, modified Glassman teaqches the device of claim 1 as described above.  However, Glassman does not expliclity teach of icons associated with various settings of the device.  Mujkic teaches the following:
the quick panel window comprises icons associated with various settings of the control device.  As Mujkic shows in Fig. 11, 110b, various device settings 
It would have been obvious to one of ordinary skill in the art at thte time the application was filed to have modified the interface of Glassman with the device settings of Mujkic.  One of ordinary skill would have been motivated to have made such modification because such icons benefit a user of the device in portraying commonly desired characteristics in a relatively non-obtrusive fashion.

Regarding claim 19, modified Glassman teaqches the device of claim 1 as described above.  However, Glassman does not expliclity teach of displaying the quick panel from a hidden state in response to input being received on the upper portion of the screen.  Mujkic teaches the following:
in response to the input being received on the upper portion of the screen displayed on the display while the quick panel window is in a hidden state, control the display to display the quick panel window and the notification information on the part of the first screen.  As Mujkic shows in the transition from Fig. 8 to Fig. 9, the “quick panel and notification information” of Fig. 9 is hidden in Fig. 8, and revealed in Fig. 9 in response to touch interaction (Mujkic, paragraph [0107]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the notifications of Glassman with the quick panel and notification information hide/reveal of Mujkic.  One of ordinary skill would have been motivated to have made such modification because as .

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glassman in view of Mujkic in view of Lee as applied to claims 1 and 10-12, in view of “LG HomeChat lets you text with your appliances”, published 12/30/2013, hereinafter LG.
	
Regarding claim 4, Glassman teaches the device of claim 1 as described above.  Glassman further teaches the following:
the quick panel window comprises a message region displaying the notification information and a button region displaying a button for receiving an operation command for the electric device.  As Glassman shows in Fig. 16A, a panel includes a “message region” showing information about a device alert.  Glassman further shows in Fig. 16A of an arrow (“>”) button associated with each connected device.  Glassman teaches in paragraph [0064], and corresponding Fig. 12, that selecting a device in the panel view presents a device screen for entering operational commands.  Therefore, the selectable device of the panel screen is interpreted as applicant’s “button for receiving an operation command for the electric device”, and 
wherein the controller is further configured to:
in response to receiving a touch in the button region, control the display to change the first screen to one of the control screen or the service screen based on the notification information.  As Glassman teaches in paragraph [0064], upon selecting a device, the panel view (first screen) is replaced with a device view (control screen). As Glassman further shows in the device screen of Fig. 10B, a machine status is presented as part of the device screen and is therefore “based on the notification” because the notification reflects the device status.
However, Glassman does not explicitly teach of a chatting screen in response to touching the message region.
in response to receiving a touch in the message region, control the display to change the first screen to the chatting screen.  As LG shows in Fig. 1, a chatting screen is presented for allowing a user to exchange textual messages with a smart appliance, where the appliance is represented by an icon. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the message region of Glassman with the chatting interface of LG.  One of ordinary skill would have been motivated to have made such modification because the chatting of LG provides a more personal method of communicating with the appliance by giving the device a more intelligent interaction method, thus benefiting the user.

Regarding claim 13, modified Glassman teaches the device of claim 12 as described above.  The remaining limitations of claim 13 are substantially similar to those of claim 4 and are rejected using identical reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175